06/07/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                     Case Number: DA 20-0390



                            No. DA 20-0390

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JASON AARON CARRYWATER,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including July 12, 2021, within which to prepare, file, and

serve Appellant’s opening brief on appeal.